Citation Nr: 9921889	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from February 1964 
to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2, 1997, rating action by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which reduced from 
20 percent to 10 percent, effective from July 10, 1996, a 
schedular disability rating for hypertension which had been 
in effect since January 17, 1980.  By the same rating action, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent disability 
evaluation, effective from July 10, 1996.  On May 13, 1998, 
the veteran presented testimony at a videoconferencing 
hearing before an Acting Member of the Board in connection 
with his appeal.  

As noted in the prior remand, since the current appeal 
originates from a rating action which effectuated a reduction 
of the veteran's schedular disability evaluation for 
hypertension, the issue properly before the Board is that of 
entitlement to restoration of a 20 percent disability rating 
for hypertension.  See Dofflemyer v. Derwinski, 
2 Vet.App. 277 (1992).  


REMAND

In August 1998, the Board remanded the appeal for further 
evidentiary development.  In particular, the Board noted that 
the medical records on file at that time demonstrated that 
his hypertension was well-controlled with medication.  Such 
blood pressure readings, which were taken at various 
outpatient treatment sessions, reflected only slightly 
elevated diastolic pressure.  However, the veteran testified 
at the May 1998 hearing that, sometime between 8 to 18 months 
before the hearing, his hypertension medication was 
increased.  Hearing transcript (T.) at 3, 8.  The Board 
further noted in the remand that, according to the medical 
reports of record, in April 1996 the veteran had requested an 
increase in his hypertension medication and additional 
records reflected a change in the type of medicine used to 
treat this disorder.  

Concluding that these medical records, as well as the 
veteran's testimony, were unclear as to whether his claimed 
medication increase consisted of the medication change itself 
or a dosage increase, the Board remanded the issue for a VA 
examination.  In particular, the Board asked that the 
examiner note whether the veteran had any symptoms resulting 
from hypertension and express an opinion as to whether the 
evidence reflected any improvement in the hypertension.  
Specifically, the Board asked that the examiner indicate 
whether any increase in medication (such as a change in the 
medication itself or dosage increase) reflected a worsening 
of the basic hypertension pathology.  If improvement were 
shown, the examiner was requested to discuss the extent of 
such improvement as well as whether it was reasonably certain 
that such improvement would be maintained under the ordinary 
conditions of life.  

The veteran underwent a VA examination in February 1999.  The 
examiner indicated that he had reviewed the claims folder and 
had considered "all of the readings" to which he had been 
referred.  The veteran's blood pressure was recorded as 
175/85, 170/95, and 160/95 while seated, 160/90 supine and 
160/100 standing.  After noting the veteran's medical history 
as related by the veteran himself (including his admission 
that he occasionally did not take his hypertension medication 
because he "can tell when [his] blood pressure is high") as 
well as the physical examination findings, the examiner 
diagnosed hypertension under treatment and not completely 
controlled by medication but did not provide the medical 
opinions requested in the August 1998 remand.  

In the absence of such opinions, a second remand is necessary 
before the appeal for restoration of a 20 percent rating is 
adjudicated further.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand).  See also 38 C.F.R. § 3.344(a) 
(1998) (explaining that, even though material improvement in 
the physical or mental condition is clearly reflected, the 
rating agency must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life).  

On remand, the veteran should be afforded a VA examination 
which provides all of the relevant data needed to evaluate 
his service-connected hypertension.  In this regard, the 
Board notes that, in the August 1998 remand, the Board also 
requested that the RO obtain from the veteran information 
regarding the places and persons from whom he had received 
blood pressure readings and the medical facilities from where 
he had received treatment for his hypertension.  It appears 
that this was done.  However, because this claim must be 
remanded again, the veteran should be given, on remand, an 
opportunity to supplement the record on appeal with any 
additional pertinent evidence, including reports of any 
relevant treatment received since the prior request.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
whether he has received any further 
treatment for hypertension since the 
prior remand.  If so, appropriate steps 
should be taken to document such 
treatment.  In addition, the veteran 
should be advised that he has the right 
to submit any additional evidence or 
argument he sees fit while the appeal is 
in remand status.  Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); Booth v. 
Brown, 8 Vet.App. 109, 112 (1995).  

2.  Thereafter, the veteran should 
undergo a VA examination to determine the 
current status of his service-connected 
hypertension.  The claims folder, a copy 
of this remand, as well as a copy of the 
August 1998 remand, should be made 
available to the examiner.  All indicated 
tests and studies should be conducted, 
and all findings should be recorded in 
detail.  It should be noted whether the 
veteran has any symptoms associated with 
hypertension other than elevated blood 
pressure readings.  

On the basis of a complete review of the 
veteran's medical history, current 
examination findings, and a history 
obtained from the veteran, the examiner 
should express an opinion as to whether 
the evidence reflects any current 
improvement in the veteran's hypertension 
by comparison to its status in 1980, when 
the 20 percent rating was assigned.  In 
particular, it should be indicated 
whether any increase in medication such 
as a change in the medication itself or 
dosage increase (specify which) reflects 
a worsening of the basic hypertension 
pathology.  If improvement is shown, the 
examiner should discuss the extent of 
such improvement and whether it is 
reasonably certain that such improvement 
will be maintained under the ordinary 
conditions of life.  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1998).  The examining physician 
should be given an opportunity to amend 
the report without reexamining the 
veteran but should be free to schedule a 
reexamination if necessary.  

3.  The RO should then readjudicate the 
issue of entitlement to a restoration of 
a 20 percent rating for hypertension 
under all potentially applicable rating 
criteria.  The RO should consider the 
rating criteria for cardiovascular 
disorders in effect before January 12, 
1998, and the revised criteria in effect 
since that date and apply those most 
favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and allowed a reasonable period of 
time for reply.  

Thereafter, in accordance with the applicable appellate 
procedures, the case should be returned to the Board for 
further consideration.  The veteran need take no further 
action until he is so notified.  The purpose of this remand 
is to comply with governing adjudicative procedures and to 
obtain clarifying evidence.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this appeal.  

This increased rating claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	Richard. L. Shaw  
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


